Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 1 of 58 PageID 634



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 West Palm Beach Division
                          Case No.:9:18-cv-81250-DIMITROULEAS


WYNDHAM VACATION OWNERSHIP, INC. a
Delaware corporation; WYNDHAM VACATION
RESORTS, INC., a Delaware corporation,
WYNDHAM           RESORT      DEVELOPMENT
CORPORATION; an Oregon Corporation, SHELL
VACATIONS, LLC, an Arizona limited liability
company; SVC-WEST, LLC, a California limited
liability company; SVC-AMERICANA, LLC, an AMENDED COMPLAINT FOR
Arizona limited liability company; and SVC- DAMAGES AND INJUNCTIVE
HAWAII, LLC, a Hawaii limited liability company, RELIEF

        Plaintiffs,

v.

CLAPP BUSINESS LAW, LLC, a Missouri limited
liability company; MARY CLAPP, ESQ., an
individual; THE TRANSFER GROUP, LLC, a
Missouri limited liability company; VACATION
CONSULTING SERVICES, LLC, a Missouri
limited       liability      company;       VCS
COMMUNICATIONS, LLC, a Missouri limited
liability company; REAL TRAVEL, LLC, an
Arkansas limited liability company; and BART
BOWE, an individual; BRIAN SCROGGS, an
individual; TRANSFER FOR YOU LLC, a
Missouri limited liability company; ALLIED
SOLUTION GROUP, LLC, a Missouri limited
liability company; JJ MIDWEST MARKETING
LLC, a Missouri limited liability company; JJ&C
MARKETING, LLC, a Missouri limited liability
company; THE MID-WEST TRANSFER, LLC, a
Missouri limited liability company; MIDWEST
TRANSFERS LLC, a Missouri limited liability
company; and JOSH UNGARO, an individual,

        Defendants.




ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 2 of 58 PageID 635



        Plaintiffs Wyndham Vacation Ownership, Inc. (“WVO”); Wyndham Vacation Resorts,

Inc. (“WVR”); Wyndham Resort Development Corporation (“WRDC”); Shell Vacations, LLC

(“SV”); SVC-West, LLC (“SVC-West”); SVC-Americana, LLC (“SVC-Americana”); and SVC-

Hawaii, LLC (“SVC-Hawaii”) (collectively, “Wyndham”), through counsel and pursuant to the

Federal Rules of Civil Procedure, hereby sue Defendants; Clapp Business Law, LLC (“Clapp

Law”); Mary Clapp, Esq. (“Clapp”)(Clapp Law and Clapp may sometimes hereinafter be

referred to as the “Clapp Law Defendants”); The Transfer Group, LLC (“Transfer Group”);

Vacation      Consulting   Services,    LLC    (“VCS”);   VCS   Communications,    LLC    (“VCS

Communications”); Real Travel, LLC (“Real Travel”); Brian Scroggs (“Scroggs”); Bart Bowe

(“Bowe”)(Transfer Group, VCS, VCS Communications, Real Travel, Scroggs, and Bowe may

sometimes hereinafter be referred to as the “VCS Defendants”); Transfer For You LLC

(“Transfer For You”); Allied Solution Group, LLC (“Allied”); JJ Midwest Marketing LLC (“JJ

Midwest”); JJ&C Marketing, LLC (“JJ&C”); The Mid-West Transfer, LLC (“The Mid-West

Transfer”);     Midwest     Transfers    LLC     (“Midwest   Transfers”);   and   Josh   Ungaro

(“Ungaro”)(Transfer For You, Allied, JJ Midwest, JJ&C, The Mid-West Transfer, Midwest

Transfers, and Ungaro may sometimes hereinafter be referred to as the “Midwest Defendants”);

(the VCS Defendants and the Midwest Defendants, may sometimes hereinafter be referred to as

the “TPE Defendants”), and state as follows:

I.      INTRODUCTION

        A.       Background on the Timeshare Industry.

        1.       This action is based on the simple premise that it is inherently false and

misleading for a non-party to a contract to advertise and sell any ability to release one of the

parties to that contract from the obligations of that contract, or to otherwise legally cancel or

terminate that contract without any consequences.

                                                 -2-
ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 3 of 58 PageID 636



        2.      Prior to the creation of the timeshare industry, anyone wanting to vacation in the

same destination each year faced the limited options of (a) booking a hotel in advance and

paying the daily rate (assuming availability) or (b) purchasing a vacation property (a significant

financial investment with ongoing obligations of care, repair, and maintenance).

        3.      Resort developers, like Wyndham, develop vacation properties where the

developer can divide a single vacation unit between 52 owners, with each owner purchasing a

fractional interest of the whole for a specified share of the total price, i.e. deeded ownership.

Developers, like Wyndham, also sell membership interests to consumers in the form of points,

which are exchanged for use at Wyndham properties. Wyndham owners may also belong to an

exchange program, which allows owners to use their ownership at Wyndham resorts to stay at

additional properties that Wyndham does not own, further expanding consumer’s choices.

        4.      Thus, consumers enjoy regular vacations for a fraction of the typical cost and

without the burdens associated with undivided vacation property ownership (such as being solely

responsible for taxes, maintenance, and repairs). Moreover, in exchange for payment of a regular

maintenance fee, timeshare owners receive assurance of high quality resorts every year.

        5.      Timeshare ownership is a contractual relationship.     Wyndham has valid and

binding contracts (the “Timeshare Contracts”) with identifiable individuals who purchased

timeshare interests from Wyndham (the “Wyndham Owners”). The Timeshare Contracts control

the benefits and obligations of timeshare ownership between the Wyndham Owners and

Wyndham.

        B.      Background on the Timeshare Exit Industry.

        6.      Recently, a nefarious cottage industry known as “timeshare exit” has sprouted.

This industry preys upon unsuspecting timeshare owners, including Wyndham Owners, inducing

them into breaching their binding Timeshare Contracts, causing harm to both the Wyndham

                                               -3-
ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 4 of 58 PageID 637



Owners and Wyndham. This scheme is not limited to just Wyndham Owners and Wyndham,

and has targeted the timeshare industry as a whole.

        7.      Timeshare exit businesses typically demand exorbitant up-front payment from

consumers, and then do little or nothing on behalf of the consumer, often leaving the consumer

with damaged or ruined credit. To make matters worse, many consumers that may have an issue

with their timeshare product could have the issue resolved by simply contacting the timeshare

developer, such as Wyndham, directly or utilizing one of the many programs created by the

timeshare industry for consumers, such as the Wyndham Ovation® program.

        8.      Defendants are not parties to the Timeshare Contracts. Yet, despite this, they

falsely advertise a “cancellation,” “exit,” or “transfer” service that purports to “legally” or

“painlessly” release or “exit” Wyndham Owners from the obligations of their Timeshare

Contracts.

        9.      Defendants even guarantee results – that is, Defendants guarantee that Wyndham

Owners will be legally and permanently exited from their Timeshare Contracts if they use

Defendants’ services. The following is a representative advertisement made by VCS exhibiting

such behavior: 1




        10.     Because a guarantee of this nature would violate the Florida Bar Rules of

Professional Conduct if advertised directly by the lawyer and law firm defendants – the Clapp




1
  Excerpted from http://www.vacationconsultingservices.com/wyndham-maintenance-fee-protection as it appeared
circa October 28, 2016.


                                                   -4-
ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 5 of 58 PageID 638



Law Defendants2 -- the non-lawyer Defendants publish these advertisements and then refer any

“clients” to the Clapp Law Defendants for purported legal representation.

        11.      Through these false and misleading advertisements, Defendants deceive hundreds

of Wyndham Owners into retaining Defendants, including the Clapp Law Defendants, at

substantial cost, to implement Defendants’ purported “cancellation” or “transfer” services related

to their Timeshare Contracts.

        12.      Unfortunately for these Wyndham Owners, the “services” Defendants sell

typically result in an outcome very different than what Defendants promise.

        13.      Upon being retained, Defendants instruct, deceive, induce, or persuade Wyndham

Owners to stop fulfilling their contractual obligations under the Timeshare Contracts, as a means

of facilitating the “exit”, “cancellation”, or “transfer.” Even if they state otherwise in writing,

Defendants instruct, deceive, induce, or persuade Wyndham Owners to stop making payments

under the Timeshare Contracts. There are three purposes to doing this:

                 a.       it helps Defendants justify their fees by claiming that the Wyndham

                          Owner is saving money by not making payments to Wyndham as required

                          by the Timeshare Contracts;

                 b.       related to paragraph 13(a), supra, it diverts the funds of the Timeshare

                          Owners from Wyndham to Defendants, causing Wyndham damages; and

                 c.       it ensures a Wyndham Owner will go into default, and foreclosure, on

                          their Timeshare Contract, allowing Defendants to claim success at



2
  Rule 4-7.13(b), Florida Rules of Professional Conduct, states, “Deceptive or inherently misleading advertisements
include, but are not limited to advertisements that contain: (1) statements or information that can reasonably be
interpreted by a prospective client as a prediction or guaranty of success or specific results; . . . .”




                                                       -5-
ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 6 of 58 PageID 639



                       “exiting” a Wyndham Owner from their Timeshare Contract, a false and

                       misleading characterization which harms the Wyndham Owner.

        14.     Defendants do not disclose to the Wyndham Owners the consequences of ceasing

payments, or that their “cancellation” and “exit” will actually result in an unlawful breach of the

Timeshare Contracts due to non-payment, leading to a non-judicial foreclosure of their timeshare

interests.

        15.     Nevertheless, after the Timeshare Contracts are foreclosed, Defendants then

misrepresent to these former Wyndham Owners that they were successful in “cancelling” or

“exiting” their Timeshare Contracts.

        16.     Alternatively, Defendants may negotiate a surrender or deed-in-lieu on behalf of

Wyndham Owners, while failing to inform the Wyndham Owners that doing so also has

substantial negative impacts on the credit and finances of Wyndham Owners.

        17.     Cancellation or rescission of a contract is very different in nature than a breach

and termination. But Defendants advertise the former only to mislead Wyndham Owners into

the latter.

        18.     Each Wyndham Owner pays Defendants thousands of dollars to essentially breach

a Timeshare Contract that the Wyndham Owner could have breached on his or her own, for free.

Defendants’ “cancellation” services are therefore illusory, and the Wyndham Owners often do

not realize the scam until after the damage is done when their credit rating is badly hurt due to

the default and/or foreclosure.

        19.     Under the Florida Statutes, the “cancellation” of a Timeshare Contract is a

specific, non-waivable rescission right held by Wyndham Owners that can be exercised within a




                                               -6-
ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 7 of 58 PageID 640



certain time period following the execution of a Timeshare Contract. See Fla. Stat. § 721.10. It

is not a service that can be advertised, sold, or provided in commerce.

        20.     Defendants will also fraudulently transfer a Wyndham Owner’s interest via

quitclaim deed or similar instrument, without the required approval of Wyndham, to a shell

entity or strawman buyer who then fails to make payments on the timeshare interest as required.

Because the transfer was not approved, Wyndham looks to the original Wyndham Owner for

payment while that Owner is completely unaware that he or she is still the legal owner of the

timeshare interest. The Florida Vacation Plan and Timesharing Act specifically prohibits this

scheme of fraudulent transfers, commonly known as a “Viking Ship”. See Fla. Stat. § 721.17.

        21.     Defendants, acting both separately and in concert (as further detailed

hereinbelow), have caused Wyndham millions of dollars in damages. Each Defendant plays a

specific role necessary to effectuate and complete the scams. An Organizational Chart showing

the inter-relationship amongst the Defendants is annexed hereto as Exhibit 1.

        22.     Wyndham has no other option but to actively and aggressively seek damages and

injunctive relief to prevent Defendants from inflicting further damage to Wyndham’s business

and, most importantly, to its relationships with Wyndham Owners.

        C.      Overview of the Complaint.

        23.     In pursuing its legal and equitable remedies here, Wyndham is vindicating its own

rights in response to the ongoing damage being done to it by Defendants, which has culminated

in millions of dollars of lost revenue. Wyndham is also protecting Wyndham Owners from

further harm, and timeshare owners at large, who have been scammed and negatively impacted

by Defendants’ wrongful conduct.

        24.     This Amended Complaint requests damages and injunctive relief for false

advertising and contributory false advertising in violation of the Lanham Act, 15 U.S.C. §

                                               -7-
ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 8 of 58 PageID 641



1125(a)(1) and under the causes of action for a defendant making false and/or misleading

representations about its own goods or services (authorized by Pom Wonderful, LLC v. Coca-

Cola Co. 573 U.S. 102 (2014) and Lexmark Intern., Inc. v. Static Control Components, Inc., 572

U.S. 118 (2014)), intentional interference with contractual relations, civil conspiracy, and

violations of the Florida Deceptive and Unfair Trade Practices Act.

II.     PARTIES, JURISDICTION, AND VENUE

        A.      The Plaintiffs

        25.     Plaintiff Wyndham Vacation Ownership, Inc. is a corporation organized and

existing under the laws of the State of Delaware with a principal place of business located at

6277 Sea Harbor Drive, Orlando, Florida 32821.

        26.     Plaintiff Wyndham Vacation Resorts, Inc. is a corporation organized and existing

under the laws of the State of Delaware with a principal place of business located at 6277 Sea

Harbor Drive, Orlando, Florida 32821.

        27.     Plaintiff Wyndham Resort Development Corporation is a corporation organized

and existing under the laws of the State of Oregon with a principal place of business located at

6277 Sea Harbor Drive, Orlando, Florida 32821.

        28.     Plaintiff Shell Vacations LLC is a limited liability company organized and

existing under the laws of the state of Arizona with a principal place of business located at 6277

Sea Harbor Drive, Orlando, Florida 32821.

        29.     Plaintiff SVC-West, LLC is a limited liability company organized and existing

under the laws of the state of California with a principal place of business located at 6277 Sea

Harbor Drive, Orlando, Florida 32821.




                                              -8-
ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 9 of 58 PageID 642



         30.    Plaintiff SVC-Americana, LLC is a limited liability company organized and

existing under the laws of the state of Arizona with a principal place of business located at 6277

Sea Harbor Drive, Orlando, Florida 32821.

         31.    Plaintiff SVC-Hawaii, LLC is a limited liability company organized and existing

under the laws of the state of Hawaii with a principal place of business located at 6277 Sea

Harbor Drive, Orlando, Florida 32821.

         B.     The Defendants

         32.    A better understanding of how the Defendants are all interlinked (as set forth

herein below) can be obtained through reference to Exhibit 1.

                1.     The Clapp Law Defendants.

         33.    The Clapp Law Defendants are the lawyer and law firm utilized by the TPE

Defendants to carry out their schemes.

         34.    Clapp Law is a limited liability company organized and existing under the laws of

the State of Missouri with a registered principal place of business located at 636 West Republic

Road, Suite A116, Springfield, Missouri 65807. In reality, Clapp Law operates out of Suite

F104 at that same address, next to the VCS Defendants. A copy of the Missouri Secretary of

State information for Clapp Law is annexed hereto as Exhibit 2. Photographs from Google

Street View® showing the actual location of Clapp Law is annexed hereto Composite Exhibit 3.

         35.    Clapp is an individual and resident of the State of Missouri and is otherwise sui

juris.

                2.     The VCS Defendants.

         36.    The VCS Defendants are a group of companies and individuals that work together

as a timeshare exit company.



                                               -9-
ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 10 of 58 PageID 643



          37.    Transfer Group is a limited liability company organized and existing under the

 laws of the State of Missouri with a principal place of business located at 636 West Republic

 Road, Suite F100, Springfield, Missouri 65807. See Composite Exhibit 3. A copy of the

 Missouri Secretary of State information for Transfer Group is annexed hereto as Exhibit 4.

          38.    Vacation Consulting is a limited liability company organized and existing under

 the laws of the State of Missouri with a principal place of business located at 636 West Republic

 Road, Suite F100, Springfield, Missouri 65807. See Composite Exhibit 3. A copy of the

 Missouri Secretary of State information for Vacation Consulting is annexed hereto as Exhibit 5.

          39.    VCS is a limited liability company organized and existing under the laws of the

 State of Missouri with a principal place of business located at 636 West Republic Road, Suite

 F100, Springfield, Missouri 65807. See Composite Exhibit 3. A copy of the Missouri Secretary

 of State information for Vacation Consulting is annexed hereto as Exhibit 6.

          40.    Real Travel is a limited liability company organized and existing under the laws

 of the State of Arkansas with a principal place of business located at 1202 NE McClain Road,

 Bentonville, Arkansas 72712. A copy of the Arkansas Secretary of State information for Real

 Travel is annexed hereto as Exhibit 7.

          41.    Bowe is an individual and resident of the State of Missouri and is otherwise sui

 juris.

          42.    Scroggs is an individual and resident of Nixa, Missouri, and is otherwise sui juris.

 Scroggs is a former Wyndham employee who was fired by Wyndham.

                 3.     The Midwest Defendants.

          43.    The Midwest Defendants are a group of companies and individuals that work

 together as a timeshare exit company and marketing company serving the timeshare exit

 industry.

                                                - 10 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 11 of 58 PageID 644



         44.     Transfer For You is a limited liability company organized and existing under the

 laws of the State of Missouri with a principal place of business located at 402B W Mt. Vernon

 Street, #112, Nixa, Missouri 65714. A copy of the Missouri Secretary of State information for

 Transfer For You is annexed hereto as Exhibit 8.

         45.     Allied is a limited liability company organized and existing under the laws of the

 State of Missouri with a registered address located at 1875 N Calhoun Avenue, Nixa, Missouri

 65714. A copy of the Missouri Secretary of State information for Allied is annexed hereto as

 Composite Exhibit 9. Allied’s principal place of business is located at 1335 E Republic Road,

 Suite D, Springfield, Missouri 65804.

         46.     JJ Midwest Marketing is a limited liability company organized and existing under

 the laws of the State of Missouri with a principal place of business located at 1885 N Hwy CC,

 Suite A, Nixa, Missouri 65714. A copy of the Missouri Secretary of State information for JJ

 Midwest Marketing is annexed hereto as Exhibit 10.

         47.     JJ&C Marketing is a limited liability company organized and existing under the

 laws of the State of Missouri with a principal place of business located at 1335 E Republic Road,

 Suite F, Springfield, Missouri 65804. A copy of the Missouri Secretary of State information for

 JJ&C Marketing is annexed hereto as Exhibit 11.          Suite F at 1335 E Republic Road in

 Springfield, Missouri is a business named ‘Ship It’, which provides mailbox services and is also

 owned by Ungaro. In reality, JJ&C Marketing operates out of the same location as Allied and

 The Mid-West Transfer.

         48.     The Mid-West Transfer is a limited liability company organized and existing

 under the laws of the State of Missouri with a principal place of business allegedly located at




                                               - 11 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 12 of 58 PageID 645



 1335 E Republic Road, Suite B, Springfield, Missouri 65804. A copy of the Missouri Secretary

 of State information for The Mid-West Transfer is annexed hereto as Exhibit 12.

          49.    Midwest Transfers is a limited liability company organized and existing under the

 laws of the State of Missouri with a principal place of business located at 4121 S Fremont

 Avenue, Suite 120, Springfield, Missouri 65804. A copy of the Missouri Secretary of State

 information for Midwest Transfers is annexed hereto as Exhibit 13.

          50.    Ungaro is an individual and resident of the State of Missouri and is otherwise sui

 juris.

          C.     Subject Matter Jurisdiction

          51.    This Court has subject matter jurisdiction over the claims sounding in the Lanham

 Act alleged herein pursuant to 28 U.S.C. §§ 1331 and 1338. This Court has subject matter

 jurisdiction over the claims sounding in state law alleged herein pursuant to 28 U.S.C. § 1367 as

 the state law claims are so related to the Lanham Act claims that they form part of the same case

 or controversy.

          D.     Personal Jurisdiction

          52.    This Court has personal jurisdiction over the Defendants for the following

 reasons:

                 a.     over Clapp and Clapp Law because Clapp is an attorney registered with

                        the Florida Bar and the managing partner of Clapp Law, which has a

                        business address located at 9940 Town Center Parkway, Lakewood

                        Ranch, Florida 34202; Clapp and Clapp Law also direct correspondence to

                        Wyndham in Orlando, Florida;

                 b.     over all other Defendants because their actions, as more fully described

                        herein below, are directed at consumers across the country, including

                                               - 12 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 13 of 58 PageID 646



                             consumers in the state of Florida. All Defendants operate websites that

                             are freely accessible from Florida and target consumers in the State of

                             Florida, which involves, inter alia, the repeated transmission of files over

                             the Internet in, to, and out of the State of Florida;

                     c.      over all Defendants as they operate together and cause false demand

                             letters to be directed to Wyndham in the State of Florida, indeed, all

                             actions of Defendants are designed to interfere with Wyndham’s business,

                             which involves the repeated use of the wires and mails by Defendants to

                             transmit correspondence and other items into the State of Florida; and

                     d.      at least some of the Timeshare Contracts and Timeshare Owners at issue

                             in this civil action were entered into in Florida or are Florida residents.

         53.         For the foregoing reasons, the Court has personal jurisdiction over all Defendants.

         E.          Venue

         54.         Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. §1391

 because, as described herein, a substantial part of the events giving rise to Plaintiffs' claims

 occurred in Florida, because the Defendants ultimately harm the consuming public and

 Wyndham in Florida, and Defendants' conduct giving rise to the claims set forth herein occurred

 in this District.

         F.          Conditions Precedent, Attorneys’ Fees

         55.         All conditions precedent to the bringing and maintenance of this action have been

 performed, were waived, would be futile if attempted, or have otherwise been satisfied or

 occurred.

         56.         Wyndham has retained the services of the undersigned lawyers to represent it in

 this matter and have obligated themselves to pay reasonable attorneys’ fees, which fees are

                                                      - 13 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 14 of 58 PageID 647



 recoverable against Defendants pursuant to 15 U.S.C. § 1117 and the Florida Deceptive and

 Unfair Trade Practices Act, and other statutes, as set forth in greater detail herein.

 III.    THE WYNDHAM ENTITIES

         57.     Wyndham is a global leader in the hospitality and vacation ownership industry

 with properties and a network spanning the world.

         58.     Wyndham Vacation Ownership, Inc. is the parent company or ultimate parent

 company of three entities that conduct timeshare sales and development activities throughout the

 United States: Wyndham Vacation Resorts, Inc., Wyndham Resort Development Corporation,

 and Shell Vacations LLC.

         59.     As part of its business, WVR, WRDC, SV, SVC-West, SVC-Americana, and

 SVC-Hawaii enter into timeshare contracts with consumers (e.g., the Wyndham Owners). At the

 time owners purchase timeshares from WVR, WRDC, SV, SVC-West, SVC-Americana, and/or

 SVC-Hawaii, the owners execute the Timeshare Contracts wherein the now-Wyndham Owners

 agree to pay an amount certain for the timeshare interest, as well as maintenance and/or annual

 fees to Wyndham for the upkeep of the timeshare units and common areas of the timeshare

 properties. In addition, the now-Wyndham Owners agree to pay a pro-rated share of the property

 taxes to Wyndham which is then submitted by Wyndham to the appropriate local tax collectors.

 Often, if a purchaser desires mortgage financing, he or she may apply for a mortgage, and after

 approval, may execute a Promissory Note and Mortgage, which are referenced and incorporated

 in the Purchase Agreement and become part of the Timeshare Contract. These Timeshare

 Contracts are legally binding contracts and, after the passage of a statutory rescission period,

 cannot be unilaterally rescinded.




                                                 - 14 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 15 of 58 PageID 648



 IV.     LINKS BETWEEN THE VARIOUS DEFENDANTS

         60.     There are a number of links between the various Defendants, as shown in Exhibit

 1. Wyndham will set forth those links in greater detail hereinbelow.

         A.      The VCS Defendants are All Interrelated

         61.     All of the VCS Defendants are linked to each other as they are a series of

 businesses that Bowe and Scroggs have operated, closing down (or claiming to close down) the

 businesses as consumer complaints have mounted against them.

         62.     Recently, the Better Business Bureau (“BBB”) issued an alert for VCS, Scroggs,

 and Transfer Group:




         63.     The alert continues:




                                              - 15 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 16 of 58 PageID 649




         64.     In response to the BBB alert, the Douglas County Herald, a local newspaper in

 Ava, Missouri, reported that Scroggs was in the process of closing VCS and Transfer Group and

 had a new business, Real Travel, operating out of the same location. A copy of this report is

 annexed hereto as Exhibit 14.

         65.     There are additional links between the different VCS Defendants. Witnesses J. C.

 and S. C. entered into an illusory ‘Service Agreement’ with VCS Communications, a copy of

 which is annexed hereto as Exhibit 15,

                 a.     that document states that “Meg Stephens” would be the ‘Project Manager’

                        for J. C. and S. C., VCS’s website lists ‘Meg Stephens’ as VCS’s

                        receptionist; and



                                               - 16 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 17 of 58 PageID 650



                  b.     that document lists the phone number for the VCS Communications

                         ‘customer service department’ as (417) 883-5515, which is the phone

                         number for VCS.

         66.      Additionally,

                  a.     VCS Communications’ business cards, an example of which is annexed

                         hereto as Exhibit 16, list (417) 883-5515 as the ‘office’ number (which is

                         the same phone number as VCS), an email domain of *@vcsus.com,

                         which is the same email domain used by VCS, and employees (such as Joy

                         Hagstrom) who are or were really employees of VCS (Ms. Hagstrom is no

                         longer employed by the VCS);

                  b.     no matter which entity contacted the consumer, the VCS Defendants

                         provide a ‘welcome letter’ from Transfer Group, an example of which is

                         annexed hereto as Exhibit 17, the bottom of which lists two persons – one

                         with a VCS telephone number and email domain, and one with a Transfer

                         Group telephone number and email domain; and

                  c.     no matter which entity contacted the consumer, the VCS Defendants have

                         the consumer sign a ‘Limited Power of Attorney’ to Transfer Group, an

                         example of which is annexed hereto as Exhibit 18.

         67.      The VCS Defendants are all interrelated and are alter-egos of each other as they

 blur the lines between them through sharing employees, owners, officers, business addresses,

 telephone numbers, email addresses, and inter-referring business to each other, and generally

 work together.




                                                - 17 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 18 of 58 PageID 651



           B.    The Midwest Defendants are All Interrelated

           68.   The Midwest Defendants are all interrelated as they all operate out of the same

 location, all have a common founder, employee, and owner (Ungaro), and are all controlled by

 Ungaro.

           69.   Additionally, the Midwest Defendants (with the exception of Ungaro) enter into

 contracts together and collectively, an example of which is annexed hereto as Exhibit 19.

           C.    The VCS Defendants Work With the Midwest Defendants

           70.   The VCS Defendants work with the Midwest Defendants as shown in Exhibit 19.

 This work (CRM software and lead generation) is directly related to the issues raised in this civil

 action.

           71.   Vacation Consulting was sued in a consumer class action for violating the

 Telephone Consumer Protection Act (TCPA). See Case No. 17-cv-00774, formerly pending in

 the United States District Court of the Eastern District of Missouri.

           72.   Vacation Consulting, in the TCPA lawsuit, denied that it had violated the TCPA,

 but also brought a third-party claim against its marketing partners, including JJ&C. Vacation

 Consulting alleged that any TCPA violation had been committed by its marketing partners,

 including JJ&C, and not by Vacation Consulting itself.

           73.   Vacation Consulting works with the Midwest Defendants to engage in advertising

 activities.

           D.    The TPE Defendants All Work with the Clapp Law Defendants

           74.   Because the advertised services promise a legal result – i.e., a canceled contract –

 the TPE Defendants retain and affiliate with lawyers who purportedly represent the Wyndham

 Owners in their demands that Wyndham agree to cancel the Timeshare Contracts.



                                                - 18 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 19 of 58 PageID 652



         75.     Previously, the VCS Defendants worked with a law firm known as Castle Law. A

 copy of an email from Scroggs, copying Bowe, to Castle Law is annexed hereto as Exhibit 19.

 Castle Law was formed and operated by Judson Phillips.            The Tennessee Supreme Court

 disbarred Phillips in August “because he could not successfully defend himself” against multiple

 fraud charges related to the timeshare exit industry. A copy of an article from the Nashville Post

 is annexed hereto as Exhibit 20.

         76.     Subsequently, VCS began misrepresenting to the public that it had ‘acquired’

 Castle Law, see Exhibit 21, annexed hereto.

         77.     However, because VCS had not acquired Castle Law, VCS, and the other TPE

 Defendants, needed a new lawyer and/or law firm with which to affiliate.

         78.     This is the role filled by the Clapp Law Defendants.

         79.     The Clapp Law Defendants have agreed to represent the timeshare owners,

 including Wyndham Owners, solicited by the TPE Defendants’ advertisements.

         80.     The TPE Defendants even disseminate information about the Clapp Law

 Defendants at their presentations.

         81.     Attached as Exhibit 22 is an information sheet about “client next steps,” on Clapp

 Law letterhead, that Real Travel uses when a Wyndham Owner procures Real Travel’s services.

 The other TPE Defendants make similar referrals to the Clapp Law Defendants.

         82.     Clapp Business Law, with Clapp at the helm, therefore knows about, contributes

 to, and materially participates in the false advertising by the TPE Defendants as detailed herein.

         83.     In 2017 and 2018 alone, Wyndham received approximately 200 demand letters

 from the Clapp Law Defendants, on Clapp Business Law letterhead and the bulk executed by

 Clapp, on behalf of Wyndham Owners.



                                                - 19 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 20 of 58 PageID 653



         84.     The letters allege various misrepresentations by Wyndham’s representatives

 during the inducement and formation of the Timeshare Contracts.

         85.     These ‘demand letters’ are mostly gibberish with little to no cogent or possible

 legal theory behind them. These letters regularly contain baseless statements, such as:

                 a.     stating     that   “I   have   determined   that   serious   and   fraudulent

                        misrepresentations were made during the sales process which have caused

                        and are continuing to cause harm to my clients” without stating anything

                        further (and, in fact, the alleged ‘fraudulent misrepresentations’ are never

                        disclosed by the Clapp Law Defendants to Wyndham);

                 b.     alleging that Wyndham has violated ‘Regulation N’, which is apparently a

                        reference to 12 CFR § 1014 et seq., without making any statement as to

                        how Regulation N applies or which of the specifically enumerated

                        representations (12 CFR § 1014.3) were allegedly violated, or making

                        improper allegations as to which portions of Regulation N were allegedly

                        violated;

                 c.     making identical, or nearly identical, statements in many of the demand

                        letters sent to Wyndham; and

                 d.     making identical, unfounded demands on Wyndham for rescission of

                        contract, satisfaction and release of all obligations, reimbursement and

                        refund of all monies paid, removal of all credit reporting, and cease all

                        contact with the Wyndham Owners.

         86.     After the initial letters, the Clapp Law Defendants fail to do anything to prosecute

 the alleged cases of their alleged clients. This is despite the fact that the Clapp Law Defendants



                                                  - 20 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 21 of 58 PageID 654



 end their letters to Wyndham by stating “If I do not hear from you within thirty (30) days, I have

 been authorized to pursue all contractual, legal, and equitable remedies available to my clients”.

 The Clapp Law Defendants do not prosecute any of their cases with Wyndham. This is because

 the Clapp Law Defendants tell consumers who are recruited by the TPE Defendants that




 .

         87.     Thus, the Clapp Law Defendants will do nothing other than ‘negotiate’ with a

 resort, anything further (such as litigation) will require the consumer to negotiate a separate

 agreement with the Clapp Law Defendants and make additional payments. However, because

 the consumers have been sold on the idea that they will only pay a flat fee to the TPE Defendants

 (and, by extension, the Clapp Law Defendants), there will be no subsequent payment by the



                                               - 21 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 22 of 58 PageID 655



 consumer to the Clapp Law Defendants for litigation purposes.             If a developer refuses to

 negotiate with respect to a particular consumer, the Clapp Law Defendants will do nothing

 further, and the consumer will have paid for nothing more than a demand letter.

         88.     Nefariously, because the Clapp Law Defendants’ alleged services are frequently

 sold by the TPE Defendants as part of a package that also includes purchasing additional

 timeshare points, at the end of the day the consumer will have paid the TPE Defendants for

 illusory services, paid the Clapp Law Defendants to do nothing more than send a demand letter,

 will have purchased an additional timeshare interest through the TPE Defendants, and will still

 be responsible for their original timeshare interest.

         89.     After the Clapp Law Defendants send the demand letters, the TPE Defendants do

 little more than facilitate the exchange of information between the Clapp Law Defendants and

 the Wyndham Owner. In other words, the TPE Defendants’ “exit services” merely involve

 waiting and hoping that the litigation threat by the Clapp Law Defendants will convince

 Wyndham to cancel or release the Timeshare Contracts at issue. They are based on the gamble

 that Wyndham will either (1) eventually lose in court if suit is filed or (2) opt to settle and release

 the Wyndham Owner from his or her Timeshare Contract rather than litigate an action. The

 advertised “services,” therefore, are unreliable and illusory.

         90.     As payment for the demand letters, the TPE Defendants pay the Clapp Law

 Defendants a flat portion of the fees the TPE Defendants receive from the Wyndham Owners.

         91.     The Wyndham Owners never pay Clapp Business Law directly.

         92.     Such an arrangement violates a number of state bar association rules, including,

 without limitation, Rule 4-7.22 of the Florida Rules of Professional Conduct, which generally

 prohibits the splitting of attorney fees with referral sources.



                                                 - 22 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 23 of 58 PageID 656



 V.      PERSONAL LIABILITY OF THE INDIVIDUAL DEFENDANTS

         93.     The individual defendants are personally liable for the actions of the company

 defendants with which they are associated.

         94.     Scroggs and Bowe are each personally liable for the actions of the VCS

 Defendants because they personally direct and control the actions of the VCS Defendants, an

 example of which is shown in Exhibit 20. Moreover, Scroggs and Bowe personally purposefully

 defraud Wyndham Owners with no intention of conducting legitimate transfers or terminations

 of timeshare interests and therefore the other VCS Defendants are shells designed to allow

 Scroggs and Bowe to carry out illegal activities. Scroggs and Bowe both personally participate

 in and direct and control the conduct of the VCS Defendants, such as by directly contacting

 consumers to lie to them in an attempt to retain business (Scroggs, see Exhibit 23 annexed

 hereto) or personally appearing in videos directed to consumers (Bowe, a copy of the video

 appears on the website www.thetransfergroup.net).

         95.     Ungaro is personally liable for the actions of the Midwest Defendants because he

 personally directs and controls the actions of the Midwest Defendants. Moreover, Ungaro

 personally purposefully defrauds Wyndham Owners with no intention of conducting legitimate

 transfers or terminations of timeshare interests and therefore the other Midwest Defendants are

 shells designed to allow Ungaro to carry out illegal activities.

         96.     Clapp is personally liable for the actions of Clapp Law as she is the only partner

 in the firm and has direct and total control over all aspects of the firm and its actions and

 personally directions and controls the actions of the Clapp Law Defendants.




                                                - 23 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 24 of 58 PageID 657



 VI.     ILLEGAL CONDUCT BY THE DEFENDANTS TO INDUCE BREACHES OF
         WYNDHAM’S TIMESHARE CONTRACTS

         97.     The TPE Defendants deploy various methods of false advertising targeted at

 Wyndham Owners to solicit the Defendants’ so-called “exit” or “transfer” services.

         98.     While most of the TPE Defendants operate websites (listed in this Amended

 Complaint) that advertise their so-called services, they also work independently and jointly to

 host in-person sales presentations, conduct sales calls, and send mail advertisements to

 Wyndham Owners. Often, the telemarketing and mail marketing efforts are aimed at getting

 Wyndham Owners to an in-person sales presentation.

         99.     The ultimate goal of the various methods of advertising and solicitation is to

 convince Wyndham Owners that the TPE Defendants have the ability to either cancel the

 Timeshare Contracts or transfer the obligations of the Timeshare Contracts. As explained below,

 the TPE Defendants do not have this ability, and the advertising is, by nature, false and/or

 misleading.

         A.      False and/or Misleading Advertising

                 1.     General Content of the False and/or Misleading Advertising.

         100.    Regardless of the method of advertising, the advertising content is generally

 consistent (and consistently false and/or misleading) among the numerous TPE Defendants.

         101.    At their core, the advertisements falsely represent how the TPE Defendants

 supposedly assist Wyndham Owners with the termination of their Timeshare Contracts. In short,

 TPE Defendants mislead Wyndham Owners into thinking that the TPE Defendants’ services and

 commercial activities will lead to a lawful release, rescission, termination, cancellation, or

 transfer of their Timeshare Contracts, when in reality, TPE Defendants deceive and induce




                                              - 24 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 25 of 58 PageID 658



 Wyndham Owners into breaching the Timeshare Contracts which unlawfully terminates those

 Contracts.

         102.    The advertisements are false and/or misleading by including one of more of the

 following promises about the TPE Defendants’ services:

                 a.     Stating that their services or commercial activities provide an “exit,”

                        “cancellation,” or “release” of a timeshare contract, or by using any other

                        word or phrase (i.e. “get out”) that means or implies the lawful termination

                        of a timeshare contract. The TPE Defendants cannot truthfully advertise,

                        offer, or provide a Wyndham Owner with a lawful termination, release, or

                        rescission of any Timeshare Contract, because such result requires the

                        agreement of the other party to such Contract, namely Wyndham, yet

                        Wyndham has never authorized the TPE Defendants to advertise or make

                        a public offer regarding Wyndham’s timeshare agreements.              Only

                        Wyndham, as a party to such Timeshare Contracts, has the ability to

                        truthfully offer a means of terminating the Timeshare Contracts, which

                        Wyndham does through its Ovation program.

                 b.     Stating that their services or commercial activities provide a “process” or

                        “method” that results in a timeshare owner being free from the obligations

                        and benefits of a timeshare contract.       The TPE Defendants cannot

                        truthfully advertise to a Wyndham Owner any “process” or “method” that

                        results in a lawful transfer, termination, release, or rescission of any

                        Timeshare Contract, because such result requires the agreement of the

                        other party to such Contract, namely Wyndham, yet Wyndham has never



                                               - 25 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 26 of 58 PageID 659



                      authorized the TPE Defendants to advertise, represent, or even suggest

                      that Wyndham participates in any such process to achieve the advertised

                      result.

                 c.   Stating that their services or commercial activities provide a “legal,”

                      “lawful,” “legitimate,” or “safe” means of terminating or transferring a

                      timeshare contract or otherwise releasing or freeing a timeshare owner

                      from the obligations and benefits of a timeshare contract.         The TPE

                      Defendants falsely equate (i) the termination of a Timeshare Contract

                      through breach, default, and/or foreclosure (the actual result of their

                      “cancellation” or “transfer” services) with (ii) a “lawful” or “legitimate”

                      result. Under basic principles of the law, the breach of any contract is an

                      unlawful and illegitimate means of terminating a contract, which typically

                      subjects the defaulting party to resulting damages in a court of law. In this

                      way, a breach does not “lawfully” or “legitimately” free or release a

                      Wyndham Owner from the Timeshare Contract, but instead triggers the

                      non-defaulting party’s (Wyndham’s) rights to seek legal and equitable

                      remedies in court for the unlawful termination. The contract is never

                      cancelled; to the contrary, it is fully enforced. Because the Defendants

                      recommend, induce, or persuade Wyndham Owners into stopping

                      payments on their Timeshare Contracts and thus defaulting on those legal

                      instruments, Defendants cannot truthfully advertise that the resulting

                      termination of the Timeshare Contracts is in any way “lawful” or

                      “legitimate.”



                                              - 26 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 27 of 58 PageID 660



                 d.   Stating that their services or commercial activities provide a “guaranteed”

                      means of terminating or transferring a timeshare contract or otherwise

                      releasing or freeing a timeshare owner from the obligations and benefits of

                      a timeshare contract. The TPE Defendants cannot truthfully advertise a

                      “guaranteed” transfer, termination, release, or rescission of any Timeshare

                      Contract, because such result requires the agreement of the other party to

                      such Contract, namely Wyndham, yet Wyndham has never authorized the

                      TPE Defendants to “guarantee” any lawful transfer, termination, release,

                      or rescission regarding Wyndham’s Contracts. To the extent a Wyndham

                      Owner’s breach or default of a timeshare contract “guarantees” its

                      termination, such result does not owe to any service or commercial

                      activity by the Defendants. To the contrary, a Wyndham Owner can

                      breach a Timeshare Contract without any involvement by Defendants –

                      and for free – therefore the fact that Defendants charge exorbitant fees to

                      deceive and persuade a Wyndham Owner to breach the Timeshare

                      Contract makes evident the scam they perpetuate.

                 e.   Stating that their services or commercial activities allow a timeshare

                      owner to stop paying mortgage payments or fees, including maintenance

                      fees, or to otherwise avoid the contractual obligations of a timeshare

                      contract.   The TPE Defendants cannot truthfully advertise, offer, or

                      provide a Wyndham Owner with the consequence-free right to stop

                      making payments on a Timeshare Contract, because such result requires

                      the agreement of the other party to such Timeshare Contract, namely



                                             - 27 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 28 of 58 PageID 661



                        Wyndham. Yet Wyndham has never authorized the TPE Defendants to

                        advertise that a Wyndham Owner can stop making payments or otherwise

                        stop fulfilling the contractual obligations on Wyndham’s Contracts.

                 2.     Online Advertising.

         103.    The following quotations from the various TPE Defendants’ websites are a non-

 exhaustive set of examples of the above types of false or misleading statements in advertising.

                        a.     The VCS Defendants.

         104.    The Transfer Group owns, operates, controls, and/or is otherwise responsible for

 the content of www.thetransfergroup.net.

         105.    The content of www.thetransfergroup.net includes or has included the following

 statements:

                a.      “There are numerous procedures and documents that go into the

                        transferring of a timeshare property.        We take care of it all.”

                        (www.thetransfergroup.net)

                b.      “The Transfer Group specializes in deed and title transfers for timeshare

                        owners who have sold or gifted their property. The Transfer Group also

                        provides avenues for current and future customers to buy, sell or rent

                        properties       from            a    growing        inventory        list.”

                        (www.thetransfergroup.net/about-us)

                c.      “We have established relationships with numerous timeshare companies to

                        help expedite the process.” (www.thetransfergroup.net/services)

                d.      “How long does it take for the transfer to be completed? Answer: The

                        timeframe and process with each resort can vary. It typically takes



                                                - 28 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 29 of 58 PageID 662



                            between 60-90 days, but can take up to 180 days (6 months).”

                            (www.thetransfergroup.net/faq)

         106.     Either Vacation Consulting Services or VCS Communications (or both) owns,

 operates,      controls,     and/or     is   otherwise      responsible   for    the    content    of

 www.vcscommunications.com.

         107.     The content of www.vcscommunications.com has been removed since the initial

 filing of this lawsuit.

         108.     The content of www.vcscommunications.com previously included the following

 statements:

                  a.        “Strategy Specialists. Because of our extensive relationships within the

                            timeshare industry we are uniquely qualified to offer sound strategies that

                            provide relief to timeshare owners. Our services are designed with you in

                            mind.” (www.vcscommunications.com)

                  b.        “Our Mission. Our purpose is to enable individuals to manage their

                            vacation portfolio and maximize their investment by resolving problems,

                            educating and findings solutions.” (www.vcscommunications.com)

                  c.        “For example, as an owner: Do you know the difference between a fixed

                            week, a floating week, UDI points, deeded property, lease property, or

                            trust points? Are you overpaying for your resort? Where there any

                            misrepresentations when you purchased your timeshare? What are your

                            rights as an owner? Do you have an exit strategy in place? These are

                            questions that VCS Communications, LLC answers everyday. We have




                                                   - 29 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 30 of 58 PageID 663



                         discovered a need because an educated owner is a happy owner.”

                         (www.vcscommunications.com/about-us)

                 d.      “VCS Communications, LLC has relationships with developers to get you

                         out of your timeshare interest. Call us to see if your timeshare qualifies.”

                         (www.vcscommunications.com/services)

                 e.      “Q2: Can I walk away from my timeshare? A: You can walk away from

                         any financial obligation as long as you are willing to face the

                         consequences of a foreclosure and your credit getting hit, although

                         bankruptcy laws changed and made it harder to walk away from your debt.

                         If it is a deeded property, you have a debt forever in maintenance fees and

                         taxes and that deed is attached to your estate. If this is a concern, you

                         should call us and we can go over some of your options. We would need

                         to   ask    you   some      more    questions,    but   you    need   an   EXIT

                         STRATEGY…NOW!” (www.vcscommunications.com/faq)

                 f.      “Q6: If I use VCS Communications, LLC to relieve me of my timeshare,

                         how long will this process take?          A:      Depending on your specific

                         ownership     situation,     the    process      may    take   3–12    months.”

                         (www.vcscommunications.com/faq)

         109.    Vacation Consulting Services owns, operates, controls, and/or is otherwise

 responsible for the content of www.vacationconsultingservices.com.

         110.    The content of www.vacationconsultingservices.com has been removed.

         111.    The content of www.vacationconsultingservices.com previously included the

 following statements:



                                                    - 30 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 31 of 58 PageID 664



                 a.   “SPECIALIZING               IN         TIMESHARE              LIQUIDATION”

                      (www.vacationconsultingservices.com)

                 b.   An “EXIT STRATEGY” page representing that “VCS has relationships

                      with developers to get you out of your deed. Call us to see if your deed

                      qualifies.” (www.vacationconsultingservices.com/exit-strategy)

                 c.   “Q2: Can I walk away from my timeshare? A: You can walk away from

                      any financial obligation as long as you are willing to face the

                      consequences of a foreclosure and your credit getting hit, although

                      bankruptcy laws changed and made it harder to walk away from your debt.

                      If it is a deeded property, you have a debt forever in maintenance fees and

                      taxes and that deed is attached to your estate. If this is a concern, you

                      should call us and we can go over some of your options. We would need

                      to     ask   you   some    more     questions,   but   you    need   an   EXIT

                      STRATEGY…NOW!” (www.vacationconsultingservices.com/faq)

                 d.   This         is    the      exact      same       statement      made       on

                      www.vcscommunications.com/faq, quoted above.

                 e.   “Q6: If I was lied to about my purchase, can I get out of it? A: This is

                      case by case. If you still owe money on your mortgage, and it was

                      egregious enough, then yes, it is possible. Timeshare companies do not

                      support their sales reps if they lie and its [sic] important to remember that

                      the salesperson lied to you, not the company. Yes, the salesperson is an

                      agent of the company, but the companies want the product to be sold

                      cleanly, so they have a vested interest in your satisfaction. But because



                                                - 31 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 32 of 58 PageID 665



                        you have a three-day rescission period, it is hard if you wait. The sooner

                        you start the process, the better. If you have waited for over a year or

                        more to fight it or if the resort company did not help you cancel your

                        contract, then there are other options. We would need to ask you more

                        questions before we could recommend a course of action. Contact Us.”

                        (www.vacationconsultingservices.com/faq)

                 f.     “Q8: If I use VCS to relieve me of my timeshare, how long will this

                        process take? A: It could take up to 12 months for the process to be

                        complete, but in most cases it takes less time.” (Id.)

                 g.     The website also contains over a dozen bogus testimonials, including,

                        without limitation, testimonials stating that customers “learned so much

                        about the exit strategy” and that “VCS does what they say. If you’re

                        looking to exit a timeshare, then this is the group to engage.”

                        (www.vacationconsultingservices.com/vcs-testimonials)

         112.    Real Travel engages in a variety of false and/or misleading advertising on its

 website (www.realtravelus.com), including:

                 a.     advertising on its website that it has met with over “16,000 clients in our 6

                        years of business” even though Real Travel was formed on June 5, 2018;

                 b.     advertising that it has “industry leading consultants” which is untrue;

                 c.     repeatedly advertising it is there to help educate consumers, when in

                        reality its purpose is to dupe consumers into paying thousands or tens of

                        thousands of dollars on Real Travel’s own timeshare products;




                                                - 32 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 33 of 58 PageID 666



                 d.      utilizing false reviews by copying many of the alleged ‘client testimonials’

                         from VCS’s website and Vacation Consulting’s website, showing that the

                         ‘client testimonials’ are false and fabricated;

                 e.      advertising that “Real Travel has relationships with developers to get you

                         out of your timeshare interest” when no such relationships exist; and

                 f.      a variety of other false and/or misleading statements on its website:

                         www.realtravelus.com.

         113.    As with the CLS Defendants, the VCS Defendants engage in false and/or

 misleading advertising by utilizing fake consumer reviews, as evidenced by the fact that each

 company uses the exact same reviews.

                         b.     The Midwest Defendants

         114.    Allied owns, operates, controls, and/or is responsible for the content of

 www.alliedsolutiongroup.com.

         115.    The content of www.alliedsolutiongroup.com includes or has included the

 following statements:

                 a.      “EXIT STRATEGIES REFINED. We go beyond the industry standard to

                         help you maximize your investment.” (www.alliedsolutiongroup.com)

                 b.      “What is your exit strategy? No matter the reason, we have the right

                         solution for you.” (www.alliedsolutiongroup.com/exit-strategy.html)

                 c.      “Have you ever asked yourself “Why are we paying all these crazy fees

                         and not even using it?” (www.alliedsolutiongroup.com/exit-strategy.html)

                 d.      “We have spent our tenure as a company creating and cultivating

                         relationships with industry experts and professionals. Whether you love

                         your timeshare, loathe your timeshare, or simply don’t understand your

                                                 - 33 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 34 of 58 PageID 667



                       timeshare. Regardless of your situation, Allied Solution Group is here to

                       help     you.          Our       services     are    100%         guaranteed.”

                       (www.alliedsolutiongroup.com/exit-strategy.html)

                 e.    “Do you need to liquidate your timeshare? Contact us today so that you

                       can avoid paying more maintenance fees, special assessments or

                       association dues ever again. We offer options to transfer a deed or title on

                       your behalf whether its [sic] to someone you know or someone taking over

                       ownership.” (www.alliedsolutiongroup.com/exit-strategy.html)

                 f.    “We offer options to transfer a deed or title on your behalf, whether it is to

                       someone you know or someone taking over your ownership. We are here

                       to assist you.” (www.alliedsolutiongroup.com/about-us.html)

                 g.    “Walk Away Program. At Allied Solution Group, we offer a wide range

                       of services, but if you ever choose to discharge and release your

                       ownership, the MWT will take back the property if you so choose with our

                       Walk Away Program.” (www.alliedsolutiongroup.com/about-us.html)

                 h.    “Allied Solution Group has transferred thousands of timeshares and

                       helped    thousands    of    owners     get   out    of   their    contracts.”

                       (www.alliedsolutiongroup.com/about-us.html)

         116.    The Mid-West Transfer owns, operates, controls, and/or is responsible for the

 content of www.themwt.com.

         117.    The content of www.themwt.com includes or has included the following

 statements:




                                               - 34 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 35 of 58 PageID 668



                 a.   “Are you searching for a way out of your timeshare? We are here to help!”

                      (www.themwt.com/index.html)

                 b.   “We develop an exit strategy and execute it with your legal permission,

                      while you and your family can enjoy our 100% success rate.”

                      (www.themwt.com/index.html)

                 c.   “Walk Away Program. If you ever choose to discharge and release your

                      ownership, The MWT will take back the property if you so choose.”

                      (www.themwt.com/index.html)

                 d.   “The Midwest Transfer have transferred thousands of timeshares and have

                      helped   thousands    of   owners    get   out   of    their   contracts.”

                      (www.themwt.com/index.html)

                 e.   Do you know if you’re overpaying for your resort? Do you know how

                      ownership affects your children? Do you know what your ownership

                      benefits are and how to use them? Have you considered an exit strategy?”

                      (www.themwt.com/index.html)

                 f.   “Whether you love your timeshare, loathe your timeshare, or simply do

                      not understand your timeshare. Regardless of your situation, MWT is here

                      to help you. Our services are 100% guaranteed.” (www.themwt.com/exit-

                      strategy.html)

                 g.   “Your Timeshare Exit Strategy/ Contact us today so that you can avoid

                      paying more maintenance fees, special assessments or association dues

                      ever again. We offer option to transfer a deed or title on your behalf,

                      whether it is to someone you know or someone taking over your



                                            - 35 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 36 of 58 PageID 669



                         ownership.         We        are      here         to        assist        you.”

                         (www.themwt.com/liquidation.html)

                  h.     “The Midwest Transfer has transferred thousands of timeshares and has

                         helped      thousands   of   owners   get    out        of   their    contracts.”

                         (www.themwt.com/about.html)

                  i.     “Able to offer Immediate Financial Solutions and opportunities.”

                         (www.themwt.com/about.html)

                  3.     In-Person Sales Presentations

         118.     The TPE Defendants conduct much of their sales activity through in-person

 presentations to Wyndham Owners, which are conducted using scripts and standardized

 presentations.

         119.     The TPE Defendants have teams of employees or agents (often called

 “consultants”) who travel the country to make sales presentations to timeshare owners.

         120.     The presentations typically begin in a speaker-audience setting and end with one-

 on-one pitches during which the consultants pressure individual Wyndham Owners to procure

 the advertised “cancellation” or “transfer” services.

         121.     The consultants follow carefully developed scripts to maximize the pressure and,

 ultimately, their profit margins.

         122.     A common scare tactic at these presentations is based on rising maintenance fees.

         123.     Adding to the sales pressure, the consultants for these TPE Defendants, such as

 VCS, falsely suggest to Wyndham Owners that their children will be forever burdened by the

 Owners’ timeshare obligations unless a TPE Defendant like VCS cancels or transfers the

 contracts today.



                                                 - 36 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 37 of 58 PageID 670



         124.    The consultants for these TPE Defendants use a variety of tricks to deceive

 Wyndham Owners into believing that a company such as theirs can actually and legitimately

 cancel or transfer a Timeshare Contract, including, of course, the basic misrepresentation that a

 company such as theirs can actually and legitimately cancel or transfer a Timeshare Contract.

         125.    The money-back guarantee, printed on a brochure or fact sheet, is another

 gimmick used by these TPE Defendants to deceive Wyndham Owners into believing that their

 services are without fail. But the guarantees are false, because when their services predictably

 fail, the TPE Defendants generally do not give refunds to Wyndham Owners merely because the

 Timeshare Contracts are ultimately breached rather than legitimately released, cancelled, or

 transferred.

         126.    The consultants employ additional tricks to mislead Wyndham Owners into

 believing that legitimate grounds exist for canceling their Timeshare Contracts.

         127.    The TPE Defendants, through their consultants, purposefully steer Wyndham

 Owners away from Ovation, Wyndham’s legitimate program to terminate Timeshare Contracts,

 either by denying its existence or by misrepresenting that Ovation costs far more than it actually

 does.

         128.    The TPE Defendants inflate the cost of their so-called cancellation services by

 including exorbitant attorney’s fees in their cost calculations, even though the actual fees they

 divert to the lawyers are a fraction of what the TPE Defendants advertise and receive.

         129.    In addition to the “cancellation” or “transfer” services sold at these in-person

 presentations, the TPE Defendants often offer a new points-based timeshare membership to

 “replace” the Wyndham timeshare interests that are being terminated. The points, however, are




                                               - 37 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 38 of 58 PageID 671



 often valued by the TPE Defendants at overinflated prices, then steeply discounted, just to

 mislead the Wyndham Owners into believing that more value is gained in a package deal.

         130.    In other words, if a Wyndham Owner purchases a new timeshare points package,

 in conjunction with the cancellation services, the price of both will be greatly discounted based

 on a “trade-in” allowance, “liquidation” discount, or other bogus reduction.

         131.    In this way, the sales presentation by the TPE Defendants includes fake costs and

 fake discounts to deceive Wyndham Owners into paying thousands of dollars just to breach their

 Timeshare Contracts, a result which the TPE Defendants mislabel as a “cancellation” or

 “transfer” of the Timeshare Contracts.

         132.    Finally, the TPE Defendants usually offer their prospective customers the option

 of paying with instantly-approved credit card accounts.        These transactions are difficult to

 challenge when and if the Wyndham Owners eventually discover the fraudulent outcome.

                 4.     Telemarketing

         133.    The TPE Defendants promote and advertise their services through telemarketing

 efforts, as well.

         134.    Often the purpose of these telemarketing efforts is to convince Wyndham Owners

 to attend an upcoming, nearby presentation.

         135.    For example, VCS (or its agent(s), one or more of the Midwest Defendants) calls

 timeshare owners, including Wyndham Owners, offering invitations to nearby presentations with

 a free meal. The telemarketers falsely state, based on their predetermined script, that owners

 who attend will learn how to get rid of their timeshare interests.

         136.    Invitations or not, each TPE Defendant has at some point operated a call center

 itself, or contracted with another marketing entity, to solicit Wyndham Owners with the types of

 false statements described above.

                                                - 38 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 39 of 58 PageID 672



         137.    Vacation Consulting, for example, has acknowledged using co-Defendant JJ&C

 Marketing for telemarketing services.

         138.    The Midwest Defendants, including JJ&C Marketing, conduct telemarketing

 solicitations on behalf of the other TPE Defendants.

                 5.     Direct Mail Advertising

         139.    As with the telemarketing efforts, each TPE Defendant (or its agent) has mailed

 misleading advertisements to Wyndham Owners.

         140.    All of the TPE Defendants have engaged in mail marketing directly, or through a

 marketing entity, to solicit Wyndham Owners with the types of false statements described above.

         141.    The Midwest Defendants publish and mail advertisements on behalf of the other

 TPE Defendants.

         B.      The False and Misleading Advertisements are Not Puffery

         142.    The advertisements listed in Paragraphs 9, 65, 66, 100-113, and 118-141, and

 Exhibits 15-18 may sometimes hereinafter be referred to as the “VCS False and Misleading

 Advertisements”.

         143.    The advertisements listed in Paragraphs 100-103, 114-117, and 118-141 may

 sometimes hereinafter be referred to as the “Midwest False and Misleading Advertisements”.

         144.    The VCS False and Misleading Advertisements, Midwest False and Misleading

 Advertisements may sometimes hereinafter be collectively referred to as the “False and

 Misleading Advertisements”.

         145.    The False and Misleading Advertisements are not puffery.         Thousands of

 consumers have fallen prey to Defendants’ false and/or deceptively misleading advertisements

 and have retained Defendants to render Defendants’ illusory services. Consumers have paid

 Defendants thousands or tens of thousands of dollars each for Defendants’ ‘guaranteed’, ‘safe’,

                                               - 39 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 40 of 58 PageID 673



 ‘proven’, and ‘effective’ ‘process’, only to have their timeshare interests terminated, cancelled,

 defaulted, and/or foreclosed for non-payment. No rational consumer would pay such sums of

 monies to a third-party to achieve the same results (timeshare termination, cancellation, defaults,

 and/or foreclosures for non-payment) they could achieve on their own through the simple act of

 not paying. Many timeshare owners, including Wyndham Owners, who pay Defendants for their

 illusory services ultimately suffer the same fate as any other consumer who simply elects not to

 make payments on their timeshare contracts; the only difference between many consumers who

 simply stop paying, and those who retain Defendants’ illusory services, is that the latter group of

 consumers lose additional thousands or tens of thousands of dollars to Defendants on top of what

 they lose by defaulting on their payment obligations.

         146.    Defendants’ false and misleading advertisements cause direct harm to Wyndham.

 The False and Misleading Advertisements make false and/or deceptively misleading statements

 about Defendants’ products and services, and Wyndham’s products and services. Defendants

 exist for the sole purpose of interfering in Wyndham’s contracts with the Wyndham Owners.

 Because Wyndham Owners can be either a customer of Defendants, or a customer of Wyndham,

 but not both, they are competitors and there is a direct relationship between Defendants false

 and/or deceptively misleading advertising and harm to Wyndham in that the False and

 Misleading Advertisements are solely designed to induce Wyndham Owners into retaining

 Defendants, who then immediately instruct those Wyndham Owners to cease making payments

 to Wyndham.

 VII.    WYNDHAM’S RIGHT TO INJUNCTIVE RELIEF

         147.    Defendants’ solicitation of Wyndham Owners using false and misleading

 advertising and their subsequent instruction to and/or persuasion of the Wyndham Owners to

 stop making payments on the Timeshare Contracts, including all mortgage, maintenance, and tax

                                               - 40 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 41 of 58 PageID 674



 payments associated with their timeshares, regardless of whether any valid legal basis exists for

 the cancellation with Plaintiffs, is harming Plaintiffs.

           148.   Defendants continue to engage and intend to further engage in the unlawful

 conduct described above.

           149.   Defendants’ actions present an immediate threat of irreparable harm to Plaintiffs,

 and Plaintiffs will suffer irreparable harm if Defendants, and their agents, affiliated companies or

 entities, representatives and employees, are not enjoined from this conduct.

           150.   The threat of irreparable harm is continuing because Defendants currently engage

 in an ongoing business whereby they solicit Wyndham Owners using the false and misleading

 advertising outlined above; and then convince the Wyndham Owners to immediately stop

 paying.

           151.   Non-defaulting Wyndham Owners are also damaged because the non-payment of

 taxes and maintenance fees by the defaulting Wyndham Owners force the non-defaulting

 Wyndham Owners to incur higher fees/payments as a result of the deficiencies caused by

 Defendants’ ongoing actions.

           152.   Plaintiffs will have imminently thousands of dollars in delinquent mortgage,

 maintenance, and tax payments owed to them and will be forced to expend monies foreclosing

 on the timeshares to recoup these monies to no end as Defendants refuse to cease and desist from

 this tortious conduct.

           153.   Plaintiffs have no adequate remedy at law as damages will not address the harm

 Plaintiffs will suffer if Defendants are permitted to continue with this tortious conduct.

           154.   The injury and potential harm caused by Defendants’ intentional inference with

 Plaintiffs' relationships outweigh the harm, if any, that an injunction would cause to Defendants.



                                                 - 41 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 42 of 58 PageID 675



         155.    The issuance of the requested injunction will serve the public interest by

 protecting Plaintiffs’ legitimate business interests and the interests of the Wyndham Owners, and

 by restraining the unlawful, disruptive and tortious actions committed by Defendants.

         156.    Moreover, Wyndham has a right to injunctive relief under both the Lanham Act

 and the Florida Deceptive and Unfair Trade Practices Act.

 VIII. CAUSES OF ACTION

                                             COUNT I
                       Violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)
                                   (against the VCS Defendants)

         157.    Wyndham adopts and realleges paragraphs 1-67, 70-73, 74-94, 97-99, 100-103,

 and 118-156 above as if fully set forth herein.

         158.    This is an action for violation of the Lanham Act, 15 U.S.C. § 1125(a)(1). More

 specifically, this is an action for the VCS Defendants’ false and misleading advertisements

 regarding the VCS Defendants’ own products and services.

         159.    The VCS Defendants willfully, deliberately, and egregiously made false or

 misleading statements of fact in their commercial advertisements and intended to mislead

 consumers, specifically, the VCS Defendants’ False and Misleading Advertisements. These

 statements, incorporated herein, were literally false, either on their face or by necessary

 implication, as set forth herein, or materially misleading.

         160.    The VCS Defendants’ False and Misleading Advertisements described above

 were commercial speech made by a defendant acting in competition to Wyndham by trying to

 interfere with Wyndham’s business relationships for the VCS Defendants’ own financial gain,

 for the purpose of influencing consumers to retain the VCS Defendants’ services, and were

 disseminated sufficiently to the timeshare owning public to constitute advertising or promotion

 within the timeshare industry.

                                                   - 42 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 43 of 58 PageID 676



         161.    The VCS Defendants’ False and Misleading Advertisements either deceived or

 had the capacity to deceive a substantial segment of the consuming public.

         162.    The VCS Defendants’ deception is material, in that it is likely to influence the

 consumers’ decisions whether to retain Defendants’ services or to cease making payments to

 Wyndham or utilize the Ovation® Program, which is available to assist Wyndham Owners who

 may wish to legitimately terminate their timeshare ownership with Wyndham.

         163.    The VCS Defendants deceive the consuming public by knowingly concealing the

 existence of the Ovation® Program and concealing the legitimate options available to Wyndham

 Owners, and instead tell consumers that Wyndham will do nothing to help consumers end their

 timeshare ownership.

         164.    The VCS Defendants’ advertised services affect interstate commerce.

         165.    The VCS Defendants are operating as competitors to Wyndham.                 Once a

 Wyndham Owner enters into an agreement with a VCS Defendant, the sole purpose of that

 agreement is to cause that Wyndham Owner to withdraw his or her business from Wyndham,

 effectively converting that individual from a Wyndham Owner to a customer of the Defendant.

         166.    Wyndham has been and continues to be injured as a result of Defendants’ false

 and misleading statements.

         167.    Pursuant to 15 U.S.C. § 1117, Wyndham is entitled to recover (i) its actual

 damages sustained as a result of the false advertising, (ii) Defendants’ profits resulting from their

 false advertising to Wyndham Owners, and (iii) the costs of the action.

         168.    Pursuant to 15 U.S.C. § 1116, Wyndham seeks an injunction upon such terms as

 the Court may deem reasonable, to prevent further violations by Defendants of 15 U.S.C.

 1125(a).



                                                - 43 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 44 of 58 PageID 677



         WHEREFORE, Plaintiffs respectfully request the Court enter final judgment in their

 favor and against the VCS Defendants, jointly and severally, for damages, corrective advertising,

 and disgorgement of the VCS Defendants’ profits, together with interest thereon, an award of

 court costs, a determination that the instant civil action is an exceptional case and awarding

 Plaintiffs their attorneys’ fees, entry of injunctive relief, and for such other and further relief as

 the Court deems appropriate. Plaintiffs demand a permanent injunction be entered against the

 VCS Defendants, as well as their agents, representatives, employees, affiliates, prohibiting the

 VCS Defendants from publishing false and misleading statements in advertising, including but

 not limited to their websites or in any other electronic or print media or materials, advertising

 any ability to cancel or end Wyndham Owners’ timeshare interests.

                                             COUNT II
                       Violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)
                                 (against the Midwest Defendants)

         169.    Wyndham adopts and realleges paragraphs 1-60, 68-69, 70-73, 74-93, 95, 100-

 103, and 114-156 above as if fully set forth herein.

         170.    This is an action for violation of the Lanham Act, 15 U.S.C. § 1125(a)(1). More

 specifically, this is an action for the Midwest Defendants’ false and misleading advertisements

 regarding the Midwest Defendants’ own products and services.

         171.    The Midwest Defendants willfully, deliberately, and egregiously made false or

 misleading statements of fact in their commercial advertisements and intended to mislead

 consumers, specifically, the Midwest Defendants’ False and Misleading Advertisements. These

 statements, incorporated herein, were literally false, either on their face or by necessary

 implication, as set forth herein, or materially misleading.




                                                 - 44 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 45 of 58 PageID 678



         172.    The Midwest Defendants’ False and Misleading Advertisements described above

 were commercial speech made by a defendant acting in competition to Wyndham by trying to

 interfere with Wyndham’s business relationships for the Midwest Defendants’ own financial

 gain, for the purpose of influencing consumers to retain the Midwest Defendants’ services, and

 were disseminated sufficiently to the timeshare owning public to constitute advertising or

 promotion within the timeshare industry.

         173.    The Midwest Defendants’ False and Misleading Advertisements either deceived

 or had the capacity to deceive a substantial segment of the consuming public.

         174.    The Midwest Defendants’ deception is material, in that it is likely to influence the

 consumers’ decisions whether to retain Defendants’ services or to cease making payments to

 Wyndham or utilize the Ovation® Program, which is available to assist Wyndham Owners who

 may wish to legitimately terminate their timeshare ownership with Wyndham.

         175.    The Midwest Defendants deceive the consuming public by knowingly concealing

 the existence of the Ovation® Program and concealing the legitimate options available to

 Wyndham Owners, and instead tell consumers that Wyndham will do nothing to help consumers

 end their timeshare ownership.

         176.    The Midwest Defendants’ advertised services affect interstate commerce.

         177.    The Midwest Defendants are operating as competitors to Wyndham. Once a

 Wyndham Owner enters into an agreement with a Midwest Defendant, the sole purpose of that

 agreement is to cause that Wyndham Owner to withdraw his or her business from Wyndham,

 effectively converting that individual from a Wyndham Owner to a customer of the Defendant.

         178.    Wyndham has been and continues to be injured as a result of Defendants’ false

 and misleading statements.



                                                - 45 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 46 of 58 PageID 679



         179.    Pursuant to 15 U.S.C. § 1117, Wyndham is entitled to recover (i) its actual

 damages sustained as a result of the false advertising, (ii) Defendants’ profits resulting from their

 false advertising to Wyndham Owners, and (iii) the costs of the action.

         180.    Pursuant to 15 U.S.C. § 1116, Wyndham seeks an injunction upon such terms as

 the Court may deem reasonable, to prevent further violations by Defendants of 15 U.S.C.

 1125(a).

         WHEREFORE, Plaintiffs respectfully request the Court enter final judgment in their

 favor and against the Midwest Defendants, jointly and severally, for damages, corrective

 advertising, and disgorgement of the Midwest Defendants’ profits, together with interest thereon,

 an award of court costs, a determination that the instant civil action is an exceptional case and

 awarding Plaintiffs their attorneys’ fees, entry of injunctive relief, and for such other and further

 relief as the Court deems appropriate. Plaintiffs demand a permanent injunction be entered

 against the Midwest Defendants, as well as their agents, representatives, employees, affiliates,

 prohibiting the Midwest Defendants from publishing false and misleading statements in

 advertising, including but not limited to their websites or in any other electronic or print media or

 materials, advertising any ability to cancel or end Wyndham Owners’ timeshare interests.

                                        COUNT III
    Contributory False Advertising in Violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)
                            (against the Clapp Law Defendants)

         181.    Wyndham adopts and realleges paragraphs 1 through 156 above as if fully set

 forth herein.

         182.    This is an action for a contributory violation of the Lanham Act, 15 U.S.C. §

 1125(a)(1).

         183.    The TPE Defendants willfully, deliberately, and egregiously made false or

 misleading statements of fact in their commercial advertisements and intended to mislead

                                                - 46 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 47 of 58 PageID 680



 consumers. The statements described above and incorporated herein were literally false, either

 on their face or by necessary implication, as set forth herein.

         184.    Wyndham has been and continues to be injured as a result of the TPE Defendants’

 false and misleading statements.

         185.    The Clapp Law Defendants have contributed and continue to contribute to the

 TPE Defendants’ false advertising by knowingly inducing or causing the conduct, or by

 materially participating in it and/or accepting the benefits of it.

         186.    The Clapp Law Defendants explicitly or implicitly encourages the false

 advertising because it accepts legal representation of the consumers deceived by the false

 advertising. Without the Clapp Law Defendants’ willingness to accept those consumers as

 clients, the TPE Defendants could not advertise what they do.

         187.    The TPE Defendants false advertisements are public, serious, and widespread,

 and the Clapp Law Defendants have full knowledge of such advertising and condones it.

         188.    More than that, the Clapp Law Defendants financially gain from the false

 advertisements in the form of client referrals and fee splitting with the TPE Defendants.

         189.    In other words, the Clapp Law Defendants’ business derives much, if not all, of

 its revenue from the consumers solicited through the TPE Defendants false and/or misleading

 advertising, more specifically, the False and Misleading Advertisements.

         190.    Pursuant to 15 U.S.C. § 1117, Wyndham is entitled to recover (i) its actual

 damages sustained as a result of the false advertising by the TPE Defendants, (ii) the Clapp Law

 Defendants’ profits resulting from the TPE Defendants’ false advertising to Wyndham Owners,

 and (iii) the costs of the action.




                                                  - 47 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 48 of 58 PageID 681



         191.    Pursuant to 15 U.S.C. § 1116, Wyndham seeks an injunction upon such terms as

 the Court may deem reasonable, to prevent further contributory violations by the Clapp Law

 Defendants of 15 U.S.C. 1125(a).

         WHEREFORE, Plaintiffs respectfully request the Court enter final judgment in their

 favor and against the Clapp Law Defendants, jointly and severally, for damages, corrective

 advertising, and disgorgement of the Clapp Law Defendants’ profits, together with interest

 thereon, an award of court costs, a determination that the instant civil action is an exceptional

 case and awarding Plaintiffs their attorneys’ fees, entry of injunctive relief, and for such other

 and further relief as the Court deems appropriate. Plaintiffs demand a permanent injunction be

 entered against the Clapp Law Defendants, as well as their agents, representatives, employees,

 affiliates, prohibiting the Clapp Law Defendants from further contributing to the False and

 Misleading Advertising, including accepting any clients solicited by the TPE Defendants through

 the false advertisement of any ability to cancel or end Wyndham Owners’ timeshare interests.

                                         COUNT IV
    Contributory False Advertising in Violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)
                                (against the VCS Defendants)

         192.    Wyndham adopts and realleges paragraphs 1-73, 94-95, and 97-156 above as if

 fully set forth herein.

         193.    This is an action for a contributory violation of the Lanham Act, 15 U.S.C. §

 1125(a)(1).

         194.    The Midwest Defendants willfully, deliberately, and egregiously made false or

 misleading statements of fact in their commercial advertisements and intended to mislead

 consumers. The statements described above and incorporated herein were literally false, either

 on their face or by necessary implication, as set forth herein.



                                                 - 48 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 49 of 58 PageID 682



         195.    Wyndham has been and continues to be injured as a result of the Midwest

 Defendants’ false and misleading statements.

         196.    The VCS Defendants have contributed and continue to contribute to the Midwest

 Defendants’ false advertising by knowingly inducing or causing the conduct, or by materially

 participating in it and/or accepting the benefits of it.

         197.    The VCS Defendants explicitly or implicitly encourages the false advertising

 because it accepts legal representation of the consumers deceived by the false advertising.

         198.    The Midwest Defendants false advertisements are public, serious, and

 widespread, and the VCS Defendants have full knowledge of such advertising and condones it

 and/or directs it.

         199.    More than that, the VCS Defendants financially gain from the false

 advertisements in the form of client referrals from the Midwest Defendants.

         200.    In other words, the VCS Defendants’ business derives substantial revenue from

 the consumers solicited through the Midwest Defendants false and/or misleading advertising,

 more specifically, the Midwest False and Misleading Advertisements.

         201.    Pursuant to 15 U.S.C. § 1117, Wyndham is entitled to recover (i) its actual

 damages sustained as a result of the false and/or misleading advertising by the Midwest

 Defendants, (ii) the VCS Defendants’ profits resulting from the Midwest Defendants’ false

 and/or misleading advertising to Wyndham Owners, and (iii) the costs of the action.

         202.    Pursuant to 15 U.S.C. § 1116, Wyndham seeks an injunction upon such terms as

 the Court may deem reasonable, to prevent further contributory violations by the VCS

 Defendants of 15 U.S.C. 1125(a).




                                                  - 49 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 50 of 58 PageID 683



         WHEREFORE, Plaintiffs respectfully request the Court enter final judgment in their

 favor and against the VCS Defendants, jointly and severally, for damages, corrective advertising,

 and disgorgement of the VCS Defendants’ profits, together with interest thereon, an award of

 court costs, a determination that the instant civil action is an exceptional case and awarding

 Plaintiffs their attorneys’ fees, entry of injunctive relief, and for such other and further relief as

 the Court deems appropriate. Plaintiffs demand a permanent injunction be entered against the

 VCS Defendants, as well as their agents, representatives, employees, affiliates, prohibiting the

 VCS Defendants from further contributing to the Midwest False and Misleading Advertising,

 including accepting any clients solicited by the Midwest Defendants through the false

 advertisement of any ability to cancel or end Wyndham Owners’ timeshare interests.

                                            COUNT V
                         Tortious Interference with Contractual Relations
                      (against the VCS Defendants and Clapp Law Defendants)

         203.    Wyndham adopts and realleges paragraphs 1-67, 94, and 96-156 above as if fully

 set forth herein.

         204.    This is a cause of action for tortious interference with contractual relations.

         205.    Wyndham has contractual relationships with its timeshare owners.

         206.    The VCS Defendants and Clapp Law Defendants have actual, constructive, and/or

 specific knowledge of the contractual relationships between Wyndham and the Wyndham

 Owners. The very fact that Plaintiffs have a business relationship with the Wyndham Owners is

 the basis upon which the VCS Defendants and Clapp Law Defendants sought to establish a

 relationship with the Wyndham Owners.           Indeed, if it were not for the existence of the

 contractual relationships between Wyndham and the Wyndham Owners, the VCS Defendants

 and Clapp Law Defendants would have no reason to exist.



                                                 - 50 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 51 of 58 PageID 684



         207.     The VCS Defendants and Clapp Law Defendants, through various inter-related

 entities as described hereinabove, have successfully solicited Wyndham Owners and caused or

 induced them to breach and/or terminate their contractual relationships with Plaintiffs and,

 specifically, with WVR, WRDC, and/or SV.

         208.     In particular, the VCS Defendants and Clapp Law Defendants have intentionally

 procured the breach of Wyndham’s contractual relationships by soliciting identifiable Wyndham

 Owners3 and persuading them to hire the VCS Defendants and Clapp Law Defendants to help

 “cancel” (in reality, breach) their Timeshare Contracts. The VCS Defendants and Clapp Law

 Defendants also procure breaches by directly instructing Wyndham Owners to stop paying their

 timeshare loans and maintenance fees and/or engaging in fraudulent transfers.

         209.     If Wyndham Owners knew the truth about the VCS Defendants’ and Clapp Law

 Defendants’ illusory and fraudulent services or about how Defendants’ actions would adversely

 impact them, they would not pay exorbitant fees to the VCS Defendants and Clapp Law

 Defendants nor unlawfully terminate (through breach resulting in foreclosure) their timeshare

 interests.

         210.     The VCS Defendants and Clapp Law Defendants have utilized improper,

 fraudulent and/or illegal means to interfere with Plaintiffs’ contractual relations.

         211.     The VCS Defendants’ and Clapp Law Defendants’ actions were done with an

 improper motive and not made in good faith, but rather were made with the knowledge and

 predominant purpose to injure Plaintiffs or with reckless disregard for the attendant


 3
  The specific Wyndham Owners and Timeshare Contracts are identifiable. However, due to the substantial volume
 and length of said documents it is not practical to attach all of them to this Complaint as they would make the
 Complaint likely thousands, if not tens-of-thousands of pages long. Wyndham can provide the identities and
 documents in discovery. Moreover, Defendants are already aware of the identities of these Wyndham Owners and
 Timeshare Contracts as Defendants sent Wyndham letters related to these Wyndham Owners and Timeshare
 Contracts.


                                                     - 51 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 52 of 58 PageID 685



 consequences naturally, directly, and proximately resulting from the VCS Defendants’ and Clapp

 Law Defendants’ actions and without reasonable grounds for the VCS Defendants and Clapp

 Law Defendants to believe that their actions were justified and proper.

         212.    As a direct and proximate result of the VCS Defendants’ and Clapp Law

 Defendants’ intentional misconduct, Wyndham Owners have terminated, or have baselessly

 sought to terminate, their contractual relationships with Plaintiffs and, more specifically, WVR,

 WRDC, and/or SV, before the expiration of the terms of those contracts. These terminations,

 and attempted terminations, also interfere with Wyndham’s ability to enter into subsequent

 transactions with those same Wyndham Owners.

         213.    The VCS Defendants and Clapp Law Defendants did not and do not have any

 justification or privilege in procuring the breach of such contractual relationships, as the VCS

 Defendants and Clapp Law Defendants are strangers to the contractual relationships between

 Wyndham and its Owners, and their interference with Plaintiffs’ business is willful and

 malicious.

         214.    Furthermore, the VCS Defendants and Clapp Law Defendants profit greatly by

 accepting significant fees from Wyndham Owners then performing little or no actual legal work

 on their behalf to “cancel” their timeshare contracts. The VCS Defendants and Clapp Law

 Defendants are not privileged to interfere with Wyndham’s contractual relationships because the

 VCS Defendants and Clapp Law Defendants act in their own personal interests and without an

 honest belief that the strategy of defaulting on the Timeshare Contracts is justified by the

 exorbitant fees received by them or even the best course of action to terminate the Timeshare

 Contract, considering the Owner could lawfully terminate his or her contract for free, or at a

 much lower cost, by appealing directly to Wyndham or utilizing the Ovation® program.



                                               - 52 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 53 of 58 PageID 686



 Furthermore, the VCS Defendants and Clapp Law Defendants undermine the Clapp Law

 Defendants’ so-called lawyer privilege to recommend to its clients that the Timeshare Contract

 may be breached, by rarely filing lawsuits on behalf of those Wyndham Owners for the equitable

 rescission of those Timeshare Contracts. The VCS Defendants and Clapp Law Defendants

 across-the-board strategy to induce its clients to breach their Timeshare Contracts is not sound,

 individualized legal advice done in the course of representation of any clients, but rather an

 overall business decision of the law firm itself that is not privileged.

         215.    As a direct and proximate result of the foregoing, Plaintiffs suffered damages.

         216.    Plaintiffs are entitled to damages against the VCS Defendants and Clapp Law

 Defendants jointly and severally.

         217.    The VCS Defendants’ and Clapp Law Defendants’ ongoing conduct has caused

 and, if not permanently enjoined, will continue to cause irreparable harm to Wyndham in the

 disruption of customer and other contractual relations; therefore, Wyndham does not have an

 adequate remedy at law.

         218.    The VCS Defendants’ and Clapp Law Defendants’ conduct is intentional and

 willful and entitles Plaintiffs to an award of punitive damages.

         WHEREFORE, Plaintiffs respectfully request the Court enter final judgment in their

 favor and against the VCS Defendants and Clapp Law Defendants, jointly and severally, for

 actual damages, together with interest thereon, punitive damages, an award of court costs, entry

 of injunctive relief, and for such other and further relief as the Court deems appropriate.

 Plaintiffs demand a permanent injunction be entered against the VCS Defendants and Clapp Law

 Defendants and their agents, representatives, employees, and affiliates, prohibiting the VCS




                                                 - 53 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 54 of 58 PageID 687



 Defendants and Clapp Law Defendants from contacting Wyndham Owners and/or otherwise

 interfering with Plaintiffs' contractual relationships with such Wyndham Owners.

                                             COUNT VI
                                          Civil Conspiracy
                                       (against all Defendants)

         219.    Wyndham adopts and realleges paragraphs 1 through 156 above as if fully set

 forth herein.

         220.    This is a cause of action for civil conspiracy to interfere with existing contractual

 relations and for damages in excess of $75,000.00, exclusive of interest, attorney's fees and costs,

 and is within this Court’s jurisdiction.

         221.    Defendants are parties to a civil conspiracy. Defendants had a common design,

 each having the intent and knowledge of the others’ intent to accomplish by concerted action

 unlawful purposes and/or lawful purposes by unlawful means.

         222.    Defendants conspired to do an unlawful act to cause Plaintiffs harm. Defendants

 acted in concert with a common design, scheme, or plan to bring about a desired result and/or

 accomplish a preconceived plan for financial gain to the detriment of Plaintiffs through unlawful

 and/or illegal means of interfering with Plaintiffs’ contractual relations with it owners and

 collectively causing its owners to breach their Timeshare Contracts with Plaintiffs.

         223.    Each Defendant committed or engaged in an overt act in furtherance of their

 unlawful conspiracy to interfere with Plaintiffs’ contractual relations or to induce Plaintiffs’

 customers to breach their Timeshare Contracts.

         224.    Defendants conspired to interfere with Plaintiffs’ contractual relationships with

 the Wyndham Owners and/or were directed by other Defendants to interfere with Plaintiffs'

 contractual relationships with the Wyndham Owners.



                                                - 54 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 55 of 58 PageID 688



         225.    As a direct and proximate result of Defendants’ civil conspiracy, Wyndham

 Owners have unlawfully terminated, or have sought to terminate, their Timeshare Contracts with

 Plaintiffs before the expiration of the terms of those Contracts.

         226.    Defendants did not have any justification or privilege in procuring the breach of

 such Timeshare Contracts. As a direct and proximate result of the foregoing, Plaintiffs suffered

 damages.

         227.    Defendants, acting in concert, have engaged in an unlawful scheme to take

 advantage of timeshare owners and cause Wyndham and its business millions of dollars in actual

 damages.

         228.    Defendants are jointly and severally liable to Plaintiffs for damages.

         229.    Defendants maliciously and purposefully act, using shell companies and

 numerous websites, as well as lawyers who only advertise other fields of legal practice, to hide

 their misconduct, and to divert and abscond with funds from Wyndham Owners and interfere

 with the contractual relationships between Wyndham Owners and Wyndham.

         230.    Defendants acted willfully and with malice in taking these actions.

         231.    Defendants’ conduct therefore entitles Plaintiffs to an award of punitive damages.

         WHEREFORE, Plaintiffs request the Court enter final judgment in their favor and

 against Defendants, jointly and severally, for actual damages, together with interest thereon,

 punitive damages, an award of court costs, entry of injunctive relief, and for such other and

 further relief as the Court deems appropriate




                                                 - 55 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 56 of 58 PageID 689



                                            COUNT V
                Violations of Florida’s Deceptive and Unfair Trade Practices Act
                                      (against all Defendants)

         232.    Wyndham adopts and realleges paragraphs 1 through 156 above as if fully set

 forth herein

         233.    This is a cause of action for damages and permanent injunctive relief under

 Section 501.211, Fla. Stat.

         234.    Wyndham is a legitimate business enterprise under the Florida Deceptive and

 Unfair Trade Practices Act (“FDUTPA”).

         235.    Wyndham Owners are consumers for purposes of FDUTPA.

         236.    Defendants are engaged in trade or commerce as those terms are defined by

 FDUTPA.

         237.    Defendants are engaged in deceptive and unfair practices, including luring

 Wyndham Owners into procuring Defendants’ illusory services with false advertising and using

 misrepresentations to convince Wyndham consumers to pay substantial fees to “cancel” their

 contracts with Wyndham, when, in many instances, a lawful termination is only available to

 consumers directly from Wyndham, a party to the Timeshare Contracts, through the Ovation®

 Program or otherwise.

         238.    Section 501.211(1), Fla. Stat., “permits a claim for injunctive relief by ‘anyone

 aggrieved’ by an unfair or deceptive act, which has occurred, is now occurring, or is likely to

 occur in the future.” Wyndham Vacation Resorts, Inc. v. Timeshare Direct, Inc., 123 So.3d 1149,

 1152 (Fla. 5th DCA 2012).

         239.    Under Section 501.211(1), Fla. Stat., “anyone aggrieved” includes a broader class

 of complainants than merely consumers; the scope of the injunctive remedy is also greater than



                                               - 56 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 57 of 58 PageID 690



 the actual damage remedy under § 510.211(2), Fla. Stat. Id.; see also Kinger v. Weekly World

 News, Inc., 747 F. Supp. 1477, 1480 (S.D. Fla. 1990).

         240.    Wyndham is a party aggrieved by Defendants’ violation of FDUTPA, Section

 501.204(1), Fla. Stat.

         241.    As a result of Defendants’ actions, Wyndham has suffered financial loss.

         242.    Wyndham’s losses will increase unless Defendants are permanently enjoined

 from continuing their deceptive and unfair business practices.

         243.    Wyndham is entitled to recover its attorney’s fees and costs from Defendants

 under Sections 501.2105 and 501.211, Fla. Stat.

         WHEREFORE, Plaintiffs respectfully request the Court enter injunctive relief against all

 Defendants, award Plaintiffs their costs, including their reasonable attorney’s fees, and for such

 other and further relief as the Court deems appropriate.




                                               - 57 -
 ORLDOCS 16582391 3
Case 6:19-cv-00756-CEM-GJK Document 70 Filed 12/10/18 Page 58 of 58 PageID 691



 Dated: December 10, 2018

                                        /s/ Alfred J. Bennington, Jr.
                                       ALFRED J. BENNINGTON, JR., ESQ.
                                       Florida Bar No. 0404985
                                       bbennington@shutts.com
                                       GLENNYS ORTEGA RUBIN, ESQ.
                                       Florida Bar No. 556361
                                       grubin@shutts.com
                                       SHUTTS & BOWEN LLP
                                       300 South Orange Avenue, Suite 1600
                                       Orlando, Florida 32801
                                       Telephone: (407) 835-6755
                                       Facsimile: (407) 849-7255

                                       and

                                      DANIEL J. BARSKY, ESQ.
                                      Florida Bar No. 25713
                                      dbarsky@shutts.com
                                      SHUTTS & BOWEN LLP
                                      200 South Biscayne Boulevard, Suite 4100
                                      Miami, Florida 33131
                                      Telephone: (561) 650-8518
                                      Facsimile: (561) 822-5527

                                       Attorneys for Plaintiffs




                                    - 58 -
 ORLDOCS 16582391 3
